The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received October 21, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2, 4, 6-8, 11-12, 15, 18-26 are canceled.   Claims 1, 3, 5, 9-10, 13-14, 16-17, 27-32 are under consideration.

Priority:  This application is a 371 of PCT/US2018/028551, filed April 20, 2018, which claims benefit of provisional applications 62/488207, filed April 21, 2017, and 62/512382, filed May 30, 2017.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 27-28 recite an amino acid sequence having at least 90% identity, 95% identity, or 98% identity, respectively, with SEQ ID NO: 3.  It is not clear if identity is referring to sequence identity, identical activity, structural identity, etc.  Further clarification is requested.

Reply:  In view of Applicants’ amendments/remarks, the previous 112(b) rejections have been withdrawn.  However, claims 1, 27-28 are rejected under new 112(b) rejections for the reasons noted above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9-10, 13-14, 16-17, 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Henriques (2016 Fibrocell Gene Therapy from Lung Disease News:  2 pages; previously cited) in view of Katakam et al. (2006 Molecular Therapy 13(Supplement 1):  S103, abstract 270; previously cited), Reed et al. (WO 2016048903; previously cited), Bookbinder et al. (WO 2010102262; IDS 04.21.22, previously cited), Wietecha et al. (2015 Am J Physiol Heart Circ Physiol 309:  H812-H826), and Tombran-Tink et al. (2005 Journal of Structural Biology 151:  130-150).  
Henriques discloses developing FCX-013, an autologous fibroblast cell that has been genetically modified to express a protein capable of breaking down excess collagen I and III at localized scleroderma sites (p. 1).  The treatment uses Intrexon’s RheoSwitch Therapeutic System, described as a biological switch, activated by an oral compound, that allows for control of future protein expression once the initial fibrosis has been resolved (p. 1).  Henriques does not explicitly disclose the features of the RheoSwitch Therapeutic System or the protein sequence capable of breaking down collagen I/III.
Katakam et al. disclose the RheoSwitch® Therapeutic System (RTS) can be precisely controlled by an orally active synthetic small molecule ligand (Activator Drug) for regulated expression of therapeutic genes.  The RTS consists of two component proteins that heterodimerize to create a functional inducible transcription factor complex.  The ligand binding
component is the DEF domain of a mutant ecdysone receptor that is fused to a Gal4 DNA binding domain.  The second component is the EF domain of a chimeric RXR that is fused to the VP16 activation domain.  These proteins, constitutively expressed under a ubiquitous or tissue-specific promoter, can induce in vivo gene expression from a responsive promoter in the presence of a potent ligand.  
	Reed et al. disclose the ligand controlled RTS inducible gene switch platform is inserted into a lentiviral backbone to express the therapeutic gene (at least paragraph 000356).  Reed et al. disclose the oral activator ligand veledimex is administered to control therapeutic gene expression (at least paragraphs 000349, 000351, 000352).
	Bookbinder et al. disclose matrix metalloprotease (MMP) enzymes are provided to treat extracellular matrix-mediated diseases characterized by increased deposition or accumulation of one or more ECM components (abstract), including scleroderma (p. 13 line 31).  It is disclosed that MMP-1 degrades or breaks down at least collagens I and III (p. 70 table 5).  It is also disclosed that additional nucleic acid molecules can be joined to the nucleic acid molecules encoding the MMP in a vector, including heterologous signal sequences, designed to facilitate protein secretion (at least p. 95-96).  Bookbinder et al. disclose the amino acid sequence of MMP-1 is SEQ ID NO: 1, where it is disclosed that the signal sequence is from amino acids 1-19 (p. 70 Table 5, see also Fig. 1).  The MMP-1 amino acid sequence SEQ ID NO: 1 disclosed in Bookbinder et al. has 96.7% sequence similarity with instant SEQ ID NO: 3 (see also Appendix A) and differs from instant SEQ ID NO: 3 by not reciting that the signal sequence is from PEDF, or differs in amino acids 1-19.  However, as noted above, Bookbinder et al. disclose additional nucleic acid molecules can be joined to the nucleic acid molecules encoding the MMP in a vector, including heterologous signal sequences.
	Wietecha et al. disclose that PEDF (pigment epithelium-derived factor) is expressed and produced in fibroblasts (p. H812).  Wietecha et al. disclose PEDF is readily secreted and that its amino acid sequence and structure is known (p. H812-H813).
	Tombran-Tink et al. disclose the amino acid sequence of human PEDF and other species (at least Fig. 1).  Tombran-Tink et al. disclose that PEDF has a leader sequence required for protein secretion and is present in PEDF of all the species examined, the blue line shows the PEDF sequence (p. 133 section 3.1, also Fig. 1).  It can be seen that the leader sequence is amino acids 1-19 of the human PEDF sequence, where the leader sequence from amino acids 1-19 is MQALVLLLCIGALLGHSSC (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of treating a sclerotic condition in a patient in need thereof, comprising administering to the patient a genetically-modified fibroblast cell comprising an expression vector containing a polynucleotide sequence encoding a fusion protein comprising the heterologous signal sequence MQALVLLLCIGALLGHSSC and MMP-1, thereby also arriving at instant SEQ ID NO: 3 (instant claims 1, 27-28, 29-31).  The motivation to do so is given by the prior art, which disclose developing a fibroblast cell genetically-modified to express proteins that break down collagen I and III for treating scleroderma.  Therefore, one of ordinary skill would have reasonable motivation to incorporate an expression vector comprising nucleic acid molecules encoding a heterologous signal peptide and MMP-1 as suggested in Bookbinder et al. in the FCX-013 therapeutic system comprising an expression vector and gene switch system of Henriques et al., where the heterologous signal has the amino acid sequence MQALVLLLCIGALLGHSSC, because it is disclosed MMP-1 breaks down collagen I/III and MQALVLLLCIGALLGHSSC is a secretion signal in proteins expressed in fibroblasts.  One of ordinary skill would have a reasonable expectation of success because the prior art discloses that MMP-1 has therapeutic value for treating extracellular matrix-mediated diseases associated with increased deposition of collagen, and methods for expressing heterologous proteins and utilizing the RheoSwitch Therapeutic System are known.
	Regarding instant claim 3, Henriques discloses the genetically modified cells are autologous fibroblast cells; therefore, it would have been obvious to arrive at the claimed autologous fibroblast cells genetically modified to comprise an expression vector comprising nucleic acid molecules encoding the fusion protein comprising a heterologous signal peptide and MMP-1 noted above, and the steps recited to produce said autologous fibroblast cells prior to administering said autologous fibroblast cells to the patient for treating a scleroderma.
	Regarding instant claim 5, as noted above, Henriques discloses the protein capable of breaking down collagen I/III is operably part of a gene switch expression system and activated by an oral compound, the RheoSwitch Therapeutic System.  As noted above, Katakam et al. disclose the RheoSwitch® Therapeutic System (RTS) can be precisely controlled by an orally active synthetic small molecule ligand (Activator Drug) for regulated expression of therapeutic genes.  The RTS consists of two component proteins that heterodimerize to create a functional inducible transcription factor complex.  The ligand binding component is the DEF domain of a mutant ecdysone receptor that is fused to a Gal4 DNA binding domain.  The second component is the EF domain of a chimeric RXR that is fused to the VP16 activation domain.  These proteins, constitutively expressed under a ubiquitous or tissue-specific promoter, can induce in vivo gene expression from a responsive promoter in the presence of a potent ligand.  Reed et al. disclose the ligand controlled RTS inducible gene switch platform is inserted into a lentiviral backbone to express the therapeutic gene (at least paragraph 000356).  Reed et al. disclose the oral activator ligand veledimex is administered to control therapeutic gene expression (at least paragraphs 000349, 000351, 000352).  Therefore, the teachings of at least Katakam et al. and Reed et al. disclose the components and features of the RTS, which comprises the same components and features recited in the claimed gene switch expression system.
	Regarding instant claims 9-10, 32, Reed et al. disclose the RTS is inserted into a lentiviral vector (at least paragraph 000356).  Bookbinder et al. also disclose a lentivirus vector comprising nucleic acid molecules encoding the MMP (at least p. 325 line 22).  Therefore, it would have been obvious to arrive at the claimed lentivirus vector comprising a polynucleotide encoding the fusion protein comprising a heterologous signal peptide and MMP-1 noted above.
	Regarding instant claim 14, as noted above, Reed et al. disclose the oral activator ligand veledimex is administered to control therapeutic gene expression by the RTS.  Henriques disclose the RTS is activated by an oral compound.  Therefore, it would have been obvious to administer the veledimex after administration of the autologous fibroblast cells engineered to comprise a vector comprising RTS; thereby, controlling the expression of the collagen-degrading protein, i.e. MMP-1.
	Regarding instant claim 13, Bookbinder et al. disclose intradermal injection of the therapeutic product comprising MMP (p. 112 line 31).  Therefore, it would have been obvious that the system comprising autologous fibroblast cells engineered to comprise a vector comprising RTS, controlling the expression of MMP-1 noted above, can be administered by intradermal injection. 
	Regarding instant claims 16-17, Henriques discloses treating localized scleroderma, which would reasonably include linear scleroderma.

	Reply:  In view of Applicants’ amendments/remarks, the previous 112(a) and 103 rejections are withdrawn.  However, the claims remain unpatentable under new 103 rejections for the reasons noted above.
	Applicants have amended instant claim 1 to recite that the genetically-modified fibroblast comprises an expression vector comprising a polynucleotide encoding an amino acid sequence having at least 90% identity with SEQ ID NO: 3, which is the sequence of MMP-1 fused to human PEDF signal peptide.  Applicants assert that the combined disclosures of the cited prior art do not teach such a fusion protein or a polynucleotide encoding the same.
	Applicants’ remarks are not persuasive.  It would have been obvious to arrive at the claimed sequence in view of the teachings of the prior art noted above and newly cited Wietecha et al. and Tombran-Tink et al.  Henriques discloses disclose developing an autologous fibroblast cell genetically-modified to express proteins that break down collagen I and III for treating scleroderma, with a biological switch system (RTS).  Bookbinder et al. disclose providing MMP enzymes to treat extracellular matrix-mediated diseases, including scleroderma (p. 13 line 31).  Bookbinder et al. disclose MMP-1 degrades or breaks down at least collagens I and III (p. 70 table 5).  Bookbinder et al. disclose the amino acid sequence of MMP-1 is SEQ ID NO: 1, where it is disclosed that the signal sequence is from amino acids 1-19 (p. 70 Table 5, see also Fig. 1).  The MMP-1 amino acid sequence SEQ ID NO: 1 disclosed in Bookbinder et al. has 96.7% sequence similarity with instant SEQ ID NO: 3 (see also Appendix A) and differs from instant SEQ ID NO: 3 by not reciting that the signal sequence is from PEDF, or differs in amino acids 1-19.  However, as noted above, Bookbinder et al. disclose additional nucleic acid molecules can be joined to the nucleic acid molecules encoding the MMP in a vector, including heterologous signal sequences.
Wietecha et al. disclose that PEDF (pigment epithelium-derived factor) is expressed and produced in fibroblasts (p. H812).  Wietecha et al. disclose PEDF is readily secreted and that its amino acid sequence and structure is known (p. H812-H813).
	Tombran-Tink et al. disclose the amino acid sequence of human PEDF and other species (at least Fig. 1).  Tombran-Tink et al. disclose that PEDF has a leader sequence required for protein secretion and is present in PEDF of all the species examined, the blue line shows the PEDF sequence (p. 133 section 3.1, also Fig. 1).  It can be seen that the leader sequence is amino acids 1-19 of the human PEDF sequence, where the leader sequence from amino acids 1-19 is MQALVLLLCIGALLGHSSC (Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of treating a sclerotic condition in a patient in need thereof, comprising administering to the patient a genetically-modified fibroblast cell comprising an expression vector containing a polynucleotide sequence encoding a fusion protein comprising the heterologous signal sequence MQALVLLLCIGALLGHSSC and MMP-1, thereby also arriving at instant SEQ ID NO: 3.  The motivation to do so is given by the prior art, which disclose developing a fibroblast cell genetically-modified to express proteins that break down collagen I and III for treating scleroderma.  Therefore, one of ordinary skill would have reasonable motivation to incorporate an expression vector comprising nucleic acid molecules encoding a heterologous signal peptide and MMP-1 as suggested in Bookbinder et al. in the FCX-013 therapeutic system comprising an expression vector and gene switch system of Henriques et al., where the heterologous signal has the amino acid sequence MQALVLLLCIGALLGHSSC, because it is disclosed MMP-1 breaks down collagen I/III and MQALVLLLCIGALLGHSSC is a secretion signal in proteins expressed in fibroblasts.  

	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        































Appendix A

CC PN   WO2010102262-A1.
CC PA   (HALO-) HALOZYME INC.
CC PI   Bookbinder L,  Frost GI,  Keller GA,  Frey GJ,  Chang HW,  Short JM;
CC PS   Claim 3; SEQ ID NO 1; 349pp; English.
CC   The present invention relates to a novel modified matrix metalloprotease-
CC   1 (MMP-1) polypeptide or its active fragment. The invention further 
CC   relates to: (1) a fusion protein comprising the modified MMP-1 
CC   polypeptide; (2) a nucleic acid molecule encoding the modified MMP-1 
CC   polypeptide; (3) a vector comprising the nucleic acid molecule; (4) a 
CC   cell comprising the vector; and (5) a method for treating a disease or 
CC   condition of the extracellular matrix (ECM), involving: administering to 
CC   the ECM the modified MMP-1 polypeptide or a composition comprising the 
CC   modified MMP-1 polypeptide. The fusion protein of the invention can be 
CC   used: for treating a disease or condition of the extracellular matrix 
CC   (e.g., cellulite, Dupuytrens disease, Peyronies disease, Ledderhose 
CC   fibrosis, scleroderma, Lymphedema, collagenous colitis, stiff joints like
CC   frozen shoulder, surgical adhesions, Keloids, hypertrophic scars, 
CC   depressed scars, and herniated protruding discs). The present sequence is
CC   a human matrix metalloprotease-1 (MMP-1) protein sequence, used in the 
CC   invention.

SQ   Sequence 469 AA;

  Query Match             96.7%;  Score 2465;  DB 17;  Length 469;
  Best Local Similarity   97.8%;  
  Matches  455;  Conservative    3;  Mismatches    5;  Indels    2;  Gaps    1;

Qy          5 VLLLCIGALLGHSSCFPATLETQEQDVDLVQKYLEKYYNLKNDGRQVEKRRNSGPVVEKL 64
              :|||    :: ||  |||||||||||||||||||||||||||||||||||||||||||||
Db          7 LLLLLFWGVVSHS--FPATLETQEQDVDLVQKYLEKYYNLKNDGRQVEKRRNSGPVVEKL 64

Qy         65 KQMQEFFGLKVTGKPDAETLKVMKQPRCGVPDVAQFVLTEGNPRWEQTHLTYRIENYTPD 124
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         65 KQMQEFFGLKVTGKPDAETLKVMKQPRCGVPDVAQFVLTEGNPRWEQTHLTYRIENYTPD 124

Qy        125 LPRADVDHAIEKAFQLWSNVTPLTFTKVSEGQADIMISFVRGDHRDNSPFDGPGGNLAHA 184
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        125 LPRADVDHAIEKAFQLWSNVTPLTFTKVSEGQADIMISFVRGDHRDNSPFDGPGGNLAHA 184

Qy        185 FQPGPGIGGDAHFDEDERWTNNFREYNLHRVAAHELGHSLGLSHSTDIGALMYPSYTFSG 244
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        185 FQPGPGIGGDAHFDEDERWTNNFREYNLHRVAAHELGHSLGLSHSTDIGALMYPSYTFSG 244

Qy        245 DVQLAQDDIDGIQAIYGRSQNPVQPIGPQTPKACDSKLTFDAITTIRGEVMFFKDRFYMR 304
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        245 DVQLAQDDIDGIQAIYGRSQNPVQPIGPQTPKACDSKLTFDAITTIRGEVMFFKDRFYMR 304

Qy        305 TNPFYPEVELNFISVFWPQLPNGLEAAYEFADRDEVRFFKGNKYWAVQGQNVLHGYPKDI 364
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        305 TNPFYPEVELNFISVFWPQLPNGLEAAYEFADRDEVRFFKGNKYWAVQGQNVLHGYPKDI 364

Qy        365 YSSFGFPRTVKHIDAALSEENTGKTYFFVANKYWRYDEYKRSMDPGYPKMIAHDFPGIGH 424
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        365 YSSFGFPRTVKHIDAALSEENTGKTYFFVANKYWRYDEYKRSMDPGYPKMIAHDFPGIGH 424

Qy        425 KVDAVFMKDGFFYFFHGTRQYKFDPKTKRILTLQKANSWFNCRKN 469
              |||||||||||||||||||||||||||||||||||||||||||||
Db        425 KVDAVFMKDGFFYFFHGTRQYKFDPKTKRILTLQKANSWFNCRKN 469